DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on  03/01/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of processes that dynamically implement and manage hash-based consent and permissioning protocols. By way of example, an apparatus may obtain consent data that identifies one or more elements of data accessible to an application program executed by a device. The apparatus may 
 
	Independent claims 1, 12 and 13, recite the uniquely distinct features of “ receive, via the communications interface, obtain consent data from a device, the consent data identifying that identifies one or more elements of data accessible to an application program executed by the device, and the consent data comprising an application identifier of the executed application program and data identifiers of the one or more data elements; the permissioning data comprising information that instructs the executed application program to store the consent hash value -2-Application No. 16/528,164 Attorney Docket No. G4144-00289 within a local memory of the device and to associate the consent hash value with an access token associated with [[of]] the executed application program”.

 	Applicant traverses the rejection of claims 1-4, 10, and 12-14 under 35 U.S.C. § 103, as being allegedly unpatentable over Pellew, in view of Srinivasan, and further in view of Constantine. See id., at pp. 3-19. Here, the Office fails to establish a prima facie case of obviousness with respect to any of these claims, at least because the scope and content of the prior art have not been properly determined, and because the 
 	A. Independent Claims 1, 12, and 13 
For example, amended independent claim 1 recites an "apparatus" having "at least one processor" configured to, among other things: receive . . . consent data from a device, the consent data identifying one or more elements of data accessible to an application program executed by the device, and the consent data comprising an application identifier of the executed application program and data identifiers of the one 
or more data elements; generate a consent document for the application program based on at least a portion of the consent data, the consent document comprising elements of status data that confirm an accessibility of corresponding ones of the data 
elements to the executed application program; compute a consent hash value representative of the consent document; [and] generate and transmit . . . permissioning data that includes [a] consent hash value to the device, the permissioning data comprising information that instructs the executed application program to store the consent hash value within a local memory of the device and to associate the consent hash value with an access token associated with the executed application program. 
Pellew, Srinivasan, and Constantine, taken alone or in any allegedly proper combination, fail to teach or suggest at least the above quoted subject matter of independent claim 1, which Applicant proposes to amend to incorporate elements previously recited by dependent claim 10. As an initial matter, in rejecting dependent claim 10, the Office appears to acknowledge that Pellew and Srinivasan fail to teach or suggest "the at least one processor is further configured to receive the consent data from the device via the communications interface, the consent data comprising an application identifier of the executed application program, and data identifiers of the one or more data elements," as recited in dependent claim 10. See id., at pp. 10-11. The Office asserts, however, that Constantine teaches these quoted elements in at least column 6, lines 16-25. See id., at p. 11.  Applicant disagrees. Here, the cited portion of Constantine describes: [u]ser interface 200 may further include one or more selectable buttons or check boxes 210 to indicate which messaging address should be used for purposes of electronic delivery of disclosure documents. For example, in the illustrated embodiment, selectable button 210 a has been selected to indicate that the messaging address in field 208 a should be used for purposes of electronic delivery of disclosure documents. User interface 200 may further include a button 210 that may be selected to initiate delivery of the electronic disclosure documents. Constantine, col. 6, Ins. 16-25 (emphasis added). Further, Constantine describes explicitly that the messaging address in field 208 is an email address. See id. at FIG. 2. Indeed, a user in Constantine selects a button (e.g., button 210a or 210b of FIG. 2) that corresponds to a respective email address, and that the electronic document may be sent to the email address corresponding to the selected button. See id., at col. 6, Ins. 16-25, and FIG. 2. 
Nowhere, however, does Constantine teach or suggest processes that "receive consent data from [a] device," as recited in amended independent claim 1, let alone, that the claimed "consent data" includes "an application identifier of [an] executed application program and data identifiers of the one or more data elements [of data accessible to the application program," as recited in amended independent claim 1. Moreover, Srinivasan fails to cure any of these collectively deficiencies of Pellew and Constantine, and the Office makes no assertion that Srinivasan does so. Notwithstanding the above, in rejecting independent claim 1, the Office also asserts that Pellew, in at least paragraphs [0014] and [0056], teaches permissioning data that includes "information that instructs the executed application program to store the consent hash value within a local memory of the device and to associate the consent hash value with an access token of the executed application program." See Final Office Action, p. 5. Applicant disagrees. 
According to Pellew, a Smart Loan Contract Engine 45, based on the terms of a loan document, constructs a smart loan contract by (i) calculating the risk segments of the loan and the required number of tokens, (ii) allocating tokens to each risk segment, (iii) pricing the tokens within each group of tokens, and (iv) calculating the aggregate price of the loan. See Pellew, paras. [0060]-[0063]; see also id., at paras. [0014]-[0016] and [0056] (describing that a Segmented Risk Based Security (SRBS) can contain "[t]he issuance of a nominated number of SRBS tokens linked to each loan contract"). Pellew also describes that a copy of the loan document is provided to a borrower to accept, and that a borrower can accept the loan document "by providing their blockchain or Ethereum account ID 52 which is then added to the code before the Loan's [Smart Loan Contract] code 50 is deployed to the blockchain network." Id., at para. [0064]. Further, Smart Loan Contract Engine 45 in Pellew inserts the chain ID and contract address "into the real world loan documents and . . . [t]he loan documents are saved and an encrypted 'hash' of the loan document file is created and the loan documents file is then archived." Id., at para. [0065]; see also id., at para. [0066].  As such, Pellew at most describes (i) allocating tokens to a risk segment of a loan document, and (ii) storing an encrypted hash of the loan document. Nowhere, however, does Pellew teach or suggest "permissioning data [that includes] information that instructs the executed application program to store the consent hash value within a local memory of the device and to associate the consent hash value with an access token associated with the executed application program," as recited in amended independent claim 1 (emphases added). 
Srinivasan and Constantine, taken alone or in combination, fail to cure at least these additional deficiencies of Pellew, and the Office makes no assertion that Srinivasan or Constantine do so. The rejection of amended independent claim 1 under 35 U.S.C. § 103 is improper. Accordingly, for at least these reasons, Applicant respectfully submits that the rejection of amended independent claim 1 under 35 U.S.C. § 103 is improper, and requests that the Office withdraw the rejection. 

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 12 and 13. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496